          Case 2:19-cv-01867-APG-NJK Document 17 Filed 09/02/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DANNY NAVA and KIMBERLY SINAI                           Case No.: 2:19-cv-01867-APG-NJK
   NOVELO,
 4                                                              Order for Status Report
        Plaintiffs
 5
   v.
 6
   JUAN OCHOA, JR. and ERNESTO
 7 GONZALEZ,

 8          Defendants

 9         On November 20, 2019, the parties referenced bankruptcy proceedings involving

10 defendant Ernesto Gonzalez, and the plaintiffs indicated they were petitioning the bankruptcy

11 court to lift the automatic stay. ECF No. 13 at 2. In May 2020, the parties indicated that the

12 plaintiffs’ motion to lift stay was set for hearing at the end of that month. ECF No. 15. The

13 parties have not provided further updates since that time.

14         I THEREFORE ORDER the parties to file a status report by September 18, 2020. The

15 status report must address why the claims against Juan Ochoa, Jr. cannot proceed regardless of

16 Gonzalez’s bankruptcy.

17         DATED this 2nd day of September, 2020.

18

19
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
